1    HEATHER E. WILLIAMS, Bar No. 122664
     Federal Defender
2    801 I Street, 3rd Floor
     Sacramento, CA 95814-2512
3    Tel: 916-498-5700/Fax: 916-498-5710
     heather_williams@fd.org
4
     Attorney for Defendant
5    DUSTIN ALBINI
6                              IN THE UNITED STATES DISTRICT COURT
7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
8
     UNITED STATES OF AMERICA,                 )   Case No. 2:18-cr-183 JAM
9                                              )
                  Plaintiff,                   )   MOTION TO WITHDRAW THE FEDERAL
10                                             )   DEFENDER AND O R D E R
     vs.                                       )   GRANTING WITHDRAWAL AND
11                                             )   APPOINTING COUNSEL
     DUSTIN ALBINI,                            )
12                                             )
                  Defendant.                   )
13                                             )
                                               )
14
            The defendant has, under oath, sworn or affirmed as to his financial inability to employ
15
     counsel. The Federal Defender, appointed since the Initial Appearance, is unable to continue
16
     representing the defendant and moves to withdraw from representation and have Michael Long,
17
     who is willing to accept appointment, appointed effective February 6, 2019.
18
     DATED: February 8, 2019                             HEATHER E. WILLIAMS
19                                                       Federal Defender
20
                                                         s/Heather E. Wuilliams
21                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
22
23                                                 ORDER

24          Upon the Federal Defender’s Motion and good cause appearing, IT IS HEREBY

25   ORDERED granting the Federal Defender’s Motion to Withdraw and appointing Michael Long,

26   effective February 6, 2019.

27   DATED: 2/8/2019                                     /s/ John A. Mendez____________
                                                         HON. JOHN A. MENDEZ
28                                                       United States District Court Judge

                                                    1
